Citation Nr: 0729584	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral knees.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for tinea versicolor, to 
include as due to herbicide exposure.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.

Procedural history

The veteran served on active duty in the United States Navy 
from April 1965 to March 1967.  

Service connection for PTSD was initially denied in a July 
1986 rating decision, which the veteran did not appeal.

The veteran filed to reopen the previously denied claim of 
entitlement to service connection for PTSD in January 1997.  
At that time he also filed a claim of entitlement to service 
connection for tinea versicolor, which he claimed was due to 
exposure to herbicides in service.  The RO denied both claims 
in a September 1997 rating decision, which the veteran also 
did not appeal. 

The current appeal stems from the above-referenced December 
2003 rating decision, which denied that new and material 
evidence had been submitted to reopen the tinea versicolor 
claim; reopened the PTSD claim but denied it on the merits; 
and denied the claim of entitlement to service connection for 
arthritis of the bilateral knees.  The veteran initiated an 
appeal of the December 2003 decision, requesting review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claims and confirmed the RO's findings in a 
January 2005 statement of the case (SOC).  The veteran 
perfected his appeal with the submission of his substantive 
appeal (VA Form 9) in February 2005.   

The veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing which was conducted at the Atlanta RO in February 
2007.  The transcript of the hearing is associated with the 
veteran's claims folder.

The veteran submitted additional evidence directly to the 
Board in March 2007, accompanied by a written waiver of 
consideration of such by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2006).

As set forth in more detail below, the veteran's claim of 
entitlement to service connection for PTSD is being reopened 
by the Board due to the receipt of evidence which is deemed 
to be new and material.  The reopened issue is REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.

Issues not on appeal

In a May 2005 rating decision, the RO denied the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  To the Board's knowledge, the veteran has 
not disagreed with that decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Two issues previously on appeal, entitlement to service 
connection for hypertension and arthritis of the bilateral 
elbows, were withdrawn on the record during the veteran's 
Travel Board hearing.  See the February 2007 hearing 
transcript, page 2.  These issues are accordingly no longer 
in appellate status.  
See 38 C.F.R. § 20.204(b)(1) (2006).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed arthritis of the bilateral knees and his 
military service.

2.  In September 1997, the RO determined that new and 
material evidence had not been submitted which was sufficient 
to reopen the veteran's previously-denied claim of 
entitlement to service connection for PTSD.  At that time the 
RO also denied the veteran's claim of entitlement to service 
connection for tinea versicolor.  A timely appeal as to those 
issues was not perfected.

3.  The evidence associated with the claims folder subsequent 
to RO's September 1997 rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for tinea versicolor.  

4.  The evidence associated with the claims folder subsequent 
to RO's September 1997 rating decision pertains to the 
legitimacy of the veteran's claimed in-service stressor, 
which was not established at the time of the prior final 
denial.  The additionally received evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.  


CONCLUSIONS OF LAW

1.  Arthritis of the bilateral knees was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The RO's September 1997 decision denying that new and 
material evidence had not been submitted which was sufficient 
to reopen the previously-denied claim of entitlement to 
service connection for PTSD and denying the claim of 
entitlement to service connection for tinea versicolor is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2006).

3.  Since the September 1997 RO decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for tinea versicolor.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

4.  Since the September 1997 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for PTSD, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD, tinea 
versicolor and arthritis of the bilateral knees.  Implicit in 
his claims for entitlement to service connection for PTSD and 
tinea versicolor is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claims has been received.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006).  

For a claim to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in the provisions of 38 U.S.C.A. § 
5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The VCAA duty 
to notify currently applies to all issues on appeal; the 
standard of review and duty to assist provisions, however, do 
not apply to the previously-denied claim for compensation 
under 38 U.S.C.A. § 1151 for osteomyelitis of the right 
humerus unless such is reopened.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As alluded to above, this standard does not apply to a claim 
to reopen until such claim has in fact been reopened.  The 
standard of review as to the issue involving the submission 
of new and material evidence will be set forth where 
appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for his service connection claims in a letter 
from the RO dated January 14, 2003, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in service."

The notice requirements of the VCAA specifically apply to 
cases in which a claimant seeks to reopen a previously denied 
claim.  See Quartuccio, supra.  
With respect to notice regarding new and material evidence, 
an August 1, 2003 VCAA letter specifically explained that his 
service connection claim was previously denied by the RO in 
September 1997 and that evidence sufficient to reopen the 
veteran's previously denied claim must be "new and 
material," closely mirroring the regulatory language of 
38 C.F.R. § 3.156(a).  Additionally, the veteran was advised 
in the December 2003 rating action that the RO previously 
denied the veteran's PTSD claim because there was no 
"evidence of an in-service stressor."  The December 2003 
rating action also indicated the tinea versicolor claim had 
been previously denied because "your service medical records 
are negative for any evidence of treatment or diagnosis for 
the condition," and "tinea versicolor is not a disability 
which has been shown to be associated with herbicide 
exposure."  As such, the veteran was advised of the bases 
for the previous denial to determine what evidence would be 
new and material to reopen these two claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the VA informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
January 2003 and August 2003 letters, whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the August 2003 
letter that VA was responsible for obtaining relevant records 
from any Federal agency, including VA Medical Centers and the 
Social Security Administration.  The January 2003 letter 
specifically indicated that outpatient records from the VA 
facility in Decatur had been requested on his behalf.  With 
respect to private treatment records, the veteran was 
informed in the August 2003 letter that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with both letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letters asked that the veteran complete such so that the RO 
could obtain private records on his behalf.  The veteran was 
also advised in the letters that VA medical examinations 
would be scheduled if necessary to make a decision on his 
claims.  

The August 2003 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the agency or person that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis as in original].

Finally, the Board notes that the January 2003 VCAA letter 
specifically requested that the veteran: "Tell us about any 
additional information or evidence that you want us to try to 
get for you."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status [not at issue here]; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 27, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed PTSD, tinea 
versicolor and arthritis of the bilateral knees.  In other 
words, any lack advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.  The veteran's claims of entitlement to 
service connection was denied based on elements (2), 
existence of a disability, and (3), connection between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

As explained elsewhere in this decision, the duty to assist 
does not apply to the claims to reopen until such claim has 
in fact been reopened.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private treatment of the veteran.

With respect to the claim for entitlement to service 
connection for arthritis of the bilateral knees, which is 
being considered on the merits, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  8 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  A 
medical examination is unnecessary in this case, however, 
because there is no objective evidence of in-service 
arthritis of the bilateral knees or an in-service injury to 
the knees. 

In the absence of such evidence, obtaining a medical nexus 
opinion would be futile.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise.
In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus. Significantly, in this case there is no objective 
evidence of in-service disease or injury.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his bilateral 
knee claim.  As detailed in the Introduction, he testified 
before the undersigned in February 2007. 

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for arthritis of the 
bilateral knees.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e) (2006).  The diseases which are 
deemed to be associated with herbicide exposure do not 
specifically include arthritis.  
See 38 C.F.R. § 3.309(e) (2006).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
See also Brock v. Brown, 10 Vet. App. 155 (1997) [holding 
that the rationale employed in Combee also applies to claims 
based on exposure to Agent Orange].

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to presumed exposure to herbicide 
agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), 
but must also determine whether such disability was otherwise 
the result of his active military service under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(d).

Analysis

With respect to Hickson element (1), there are numerous 
diagnoses of degenerative joint disease of the bilateral 
knees of record.  Hickson element (1) is accordingly 
satisfied.

With respect to Hickson element (2) the Board will separately 
address in-service disease and in-service injury.  

With respect to in-service disease, there is no medical 
evidence of arthritis in service or within the one year 
presumptive period for such after service, and the veteran 
does not so contend.  Of record is the veteran's March 1967 
separation examination, which indicates that clinical 
evaluation of the lower extremities was normal.  It appears 
that degenerative arthritis of the bilateral knees was 
initially diagnosed decades after service.  

With respect to in-service injury, the Board initially 
observes that the veteran is not a veteran of combat, see 
38 U.S.C.A. § 1154(b), so there is no statutory presumption 
of in-service injury.

In this case, the veteran in essence contends that his 
current knee problems are a result of having "wrenched" his 
right knee in service in 1966.  See the February 2007 hearing 
transcript, page 3.  The Board notes that the veteran's 
representative testified there was a service medical record 
which indicated a right knee injury dated July 7, 1966.  Id.  
However, the Board could not locate this record.  In any 
event, the veteran's March 1967 separation physical 
examination is pertinently negative for complaints or 
findings related to knee problems.  Thus, it appears that the 
alleged flare-up of knee pain in July 1966 was acute and 
transitory, which the veteran did not even report in 
connection with his separation physical examination. 

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

Significantly, there is no mention of knee problems by the 
veteran until he filed his initial claim of entitlement to VA 
pension benefits in August 1980, over a decade after he left 
military service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  The Board 
finds it to be particularly significant that at that time the 
veteran indicated that he received no treatment in service 
for knee problems.  Moreover, the veteran failed to mention 
the purported injury in service when he gave a detailed 
medical history in a February 1985 VA outpatient record.  
Instead, the veteran indicated that the source of his pain 
was a post-service injury in 1977.

The lack of any evidence of knee pain or knee symptoms for a 
decade after service, and the filing of the claim for service 
connection almost 40 years after service (after filing for 
non service-connected pension and an additional non-related 
service connection claim in 1996), is itself evidence which 
tends to show that no injury to the knees was sustained in 
service or that an injury to the knees, if any, did not 
result in any disability.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact]; see also 38 
C.F.R. § 3.102 [noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence].  The veteran's silence over the years as to the 
matter of an alleged in-service knee injury speaks volumes.

The Board believes that the most accurate reports were 
related by the veteran when he was treated in February 1985 
and reported a post-service knee injury as the source of his 
back pain.  Not only was this treatment more contemporaneous, 
but also at that time there was no issue of monetary gain.  
Thus, to the extent that the veteran's current contentions 
are in conflict with the medical history taken in February 
1985, the Board finds that the statements made by the veteran 
in February 1985 to be more probative than statements made 
years later in the context of a claim for monetary benefits 
from the government.  Not only may the veteran's memory be 
dimmed with time, but self-interest may also play a role in 
the more recent statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits over 30 years after his separation from service, the 
Board finds his recent statements concerning such an injury 
to be lacking probative value.

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have been wrenched 
his right knee in July 1966.  However, the evidence of 
record, as a whole, does not support the veteran's contention 
that he sustained injury and/or chronic disability in 
service.  

Finally, the veteran has alleged injury via exposure to Agent 
Orange.  The veteran's service in Vietnam is not in dispute.  
Agent Orange exposure is presumed, satisfying Hickson element 
(2) on this limited basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e) (2006).

With respect to crucial Hickson element (3), medical nexus, 
if arthritis was listed among the Agent Orange-related 
diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus 
would be presumed as a matter of law.  Such is not the case 
here, however.  As was alluded to in the Board's discussion 
of the law and regulations above, arthritis has not been 
identified by VA as being associated with herbicide exposure.  

Notwithstanding the inapplicability of the Agent Orange 
regulations for presumptive service connection, as discussed 
above the Board is obligated to fully consider the veteran's 
claim.  See Combee, supra.    

There is no competent medical evidence of record relating the 
veteran's bilateral knee arthritis to Agent Orange exposure.  
The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself contends that a 
medical relationship exists between his current knee problems 
and his military service, his opinion is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).  

The veteran appears to contend that he has had knee problems 
since service.  
See the February 2007 hearing transcript, page 4.  The Board 
is of course aware of the provisions of 38 C.F.R. § 3.303(b) 
relating to chronicity and continuity of symptomatology.  
However, there is no objective medical evidence of arthritis 
in the knees until 1985, almost two decades after service.  
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated. 

In short, for reasons stated above, the Board finds that 
Hickson element (3) has not been met, and the veteran's claim 
fails on this basis alone.

Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for bilateral knee 
arthritis.  The benefit sought on appeal is accordingly 
denied.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for tinea versicolor, to 
include as due to herbicide exposure.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).

Pertinent law and regulations

Service connection- PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Service connection - Agent Orange exposure

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected; tinea versicolor is not included 
among these diseases.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e) (2006).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claims to reopen were 
initiated in December 2002, the claims will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's prior claims of entitlement to service 
connection for PTSD and tinea versicolor were denied, in 
essence, because the record on appeal did not include 
evidence that the veteran's psychiatric and skin problems 
were incurred in service.  The veteran was not involved in 
combat, and does not so claim.  However, he does not have 
corroborating evidence of an in-service stressor.  As for the 
skin claim, the veteran had no evidence of in-service skin 
problems and tinea versicolor is not subject to presumptive 
service connection based on Agent Orange exposure.  The most 
recent final denial was in a September 1997 RO decision, 
which determined that new and material evidence which was 
sufficient to reopen the PTSD claim has not been received and 
denied the tinea versicolor claim on the merits.

The September 1997 RO decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).  As explained above, the 
veteran's claims for service connection for PTSD and tinea 
versicolor may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally submitted (i.e. after September 1997) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran has 
corroboration of an in-service stressor for his PTSD claim 
and whether tinea versicolor was incurred in service.  See 
38 C.F.R. § 3.156 (2006).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for the tinea versicolor 
has not been received; however, new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for PTSD has been received.  

The evidence added to the veteran's claims folder since 
September 1997 rating decision consists of a stressor 
statement, additional service personnel records, updated VA 
outpatient treatment records and the veteran's written 
statements and oral testimony.  The Board will first consider 
this evidence as it pertains to the tinea versicolor claim.

The recent VA medical records document ongoing medical 
treatment for skin problems.  These records do not indicate 
whether the veteran's tinea versicolor originated in service.  
As such, the medical treatment records are not new and 
material to either claim.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].

With respect to the veteran's statements to the effect that 
his skin problems originated in service, such evidence is 
cumulative and redundant of statements made prior to the 
September 1997 decision and accordingly is not new.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, lay 
persons without medical training are not competent to opine 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

Finally, the Board has also considered the veteran's 
statements to the effect that his skin condition is related 
to exposure to Agent Orange.  Such argument was considered in 
the prior rating decision and is therefore not new. 

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran's skin 
disability originated in service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  The evidence 
submitted subsequent to the September 1997 denial of the 
veteran's claims is cumulative and redundant of the evidence 
of record at that time, and it therefore does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).  Accordingly, new and material 
evidence has not been submitted, and the claims for 
entitlement to service connection for tinea versicolor is not 
reopened.  The benefit sought on appeal remains denied.

The same cannot be said, however, of the veteran's PTSD 
claim.  As noted above, for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  See Justus, 
supra.  Thus, the Board must presume the credibility of the 
statements made by the veteran concerning his in-service 
stressor for the purpose of determining whether to reopen the 
claim.  Accepting these statements as true would provide 
corroborating evidence of an in-service stressor.  This 
evidence can therefore be considered "new" in that it was 
not previously considered by the RO and "material" because 
it is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  See 38 
C.F.R. § 3.156 (2006). 

Accordingly, new and material evidence has been submitted, 
and the veteran's claim for entitlement to service connection 
claim for PTSD is reopened.  

Additional comments

As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim for 
entitlement to service connection for PTSD.

In addition, although the evidence discussed above is 
adequate for the limited purposes of reopening the claim, 
this does not make it sufficient to allow the grant of the 
benefit sought.  See generally Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) [material evidence is evidence that would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim].  


ORDER

Service connection for arthritis of the bilateral knees is 
denied.

The request to reopen the previously denied claim of 
entitlement to service connection for tinea versicolor is 
denied.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  
To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue of entitlement to service connection for PTSD must be 
remanded for further development.  

SSA records

The veteran indicated during his personal hearing that he was 
awarded Social Security (SSA) disability benefits based on 
psychiatric problems in the late 70s.  See the February 2007 
hearing transcript, page 7.  The claims file contains the 
veteran's September 1986 SSA determination letter, which 
indicates the veteran was unemployable due in part to PSTD.  
These records are potentially pertinent to the veteran's 
claim, and must be obtained for consideration in connection 
with the issue of entitlement to service connection for PTSD.   
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty 
to assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].
Accordingly, this claim is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain copies of 
all medical records relied upon in 
reaching the determination of an 
award of SSA benefits.  All 
efforts in this regard should be 
documented in the claims folder.

2.  After undertaking any 
additional development which it 
deems to be necessary based on the 
then state of the record, 
including attempting to verify any 
recently submitted stressors, VBA 
should readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the 
benefit sought on appeal remains 
denied, VBA should provide the 
veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


